DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed September 21, 2020 and the Information Disclosure Statements (IDSs) filed September 21, 2020, and October 19, 2020.

Claims 1-15 are pending in the application.  Claim 1 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on September 21, 2020, and October 19, 2020.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matter
With the below amendment to claim 1 to correct a typographical error, this application is in condition for allowance.  The amendment to claim 1 was authorized by Applicant’s representative, James H. Morris, during a June 16, 2022 telephone call.  Claims 1-15 are allowed.

The following is a statement of reasons for allowance: the prior art of record, including U.S. Patent Publication No. 20160141469 A1, does not show the claimed a display device including the combination of light-emitting diodes, each having a vertical stack of a first and second type semiconductor layers, the diodes separated from one another by trenches; each diode including a first electrode arranged on top of and in contact with the surface of the second layer opposite to the first layer; a second electrode common to said plurality of diodes and extending in the trenches and at the periphery of the plurality of diodes and being in contact, in each diode, with the first semiconductor layer; and on the side of a surface of the first circuit opposite to the first semiconductor layer, a connection structure comprising a dielectric layer having a plurality of identical or similar connection pads, regularly distributed across the entire surface of the first circuit, arranged therein, each diode having its first electrode in contact with at least one pad of the connection structure, and the second electrode being in contact with a plurality of pads of the connection structure at the periphery of the plurality of diodes.








Examiner’s Amendment

Amend claim 1 as follows:


1. (Currently Amended)	A display device comprising a first integrated circuit comprising: 
an assembly of a plurality of light-emitting diodes, each diode comprising a vertical stack of a first semiconductor layer of a first conductivity type and of a second semiconductor layer of the second conductivity type, and the diodes being separated from one another by trenches; 
for each diode, a first electrode arranged on top of and in contact with the surface of the second layer opposite to the first layer; 
a second electrode common to said plurality of diodes, the second electrode extending in the trenches and at the periphery of the plurality of diodes and being in contact, in each diode, with the first semiconductor layer; and 
on the side of a surface of the first circuit opposite to the first semiconductor layer, a connection structure comprising a dielectric layer having a plurality of identical or similar connection pads, regularly distributed across the entire surface of the first circuit, arranged therein, each diode having its first electrode in contact with at least one pad of the connection structure, and the second electrode being in contact with a plurality of pads of the connection structure at the periphery of the plurality of diodes. 
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Davienne Monbleau, can be reached at (571)272-1945.  The facsimile telephone number for the organization where the application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826